



Exhibit 10.19

EDISON INTERNATIONAL
2008 EXECUTIVE SEVERANCE PLAN
Amended and Restated Effective
December 12, 2012
















--------------------------------------------------------------------------------




 
TABLE OF CONTENTS
 
 
 
 
 
 
Page


 
 
 
PREAMBLE
1


ARTICLE 1 DEFINITIONS
1


ARTICLE 2 SEVERANCE BENEFITS
5


2.1


Right to Severance Benefits
5


2.2


Right to Change in Control Severance Benefits
5


2.3


Severance Benefit - Termination by Employer Without Cause (Other than a
Qualifying Termination Event or Termination due to the Eligible Employee’s
Disability)
6


 
2.3.1 Cash Benefit
6


 
2.3.2 Health Care Coverage Benefit
7


 
2.3.3 [Reserved]
7


 
2.3.4 Survivor Benefit Plan Extension
7


 
2.3.5 Outplacement Benefit
7


 
2.3.6 Educational Assistance Benefit
8


 
2.3.7 [Reserved]
8


2.4


Change in Control Severance Benefits
8


 
2.4.1 Senior Officer Enhanced Benefit
8


 
2.4.2 Certain Additional Enhanced Benefits
8


2.5


Termination for Other Reasons
9


2.6


Notice of Termination
9


ARTICLE 3 TAXES
9


ARTICLE 4 [RESERVED]
10


ARTICLE 5 BENEFICIARY DESIGNATION
10


ARTICLE 6 CONDITIONS RELATED TO BENEFITS
10


6.1


Nonassignability
10


6.2


No Right to Assets
11


6.3


Payment of Obligations Absolute
11


6.4


Other Benefit Plans
11


6.5


Incapacity
12


6.6


Six Month Delay
12


6.7


Termination of Employment
12







--------------------------------------------------------------------------------




 
TABLE OF CONTENTS
 
 
 
 
 
 
Page


 
 
 
6.8


Re-Employment
12


ARTICLE 7 CLAIMS AND REVIEW PROCEDURES
13


7.1


Claims Procedures
13


7.2


Dispute Arbitration
13


ARTICLE 8 SUCCESSORS AND ASSIGNMENT
15


8.1


Successors to an Employer
15


8.2


Sale, Spin-Off, or Liquidation of an Employer
15


ARTICLE 9 ADMINISTRATION OF THE PLAN
15


9.1


Administrator Action
15


9.2


Powers and Duties of the Administrator
16


9.3


Plan Interpretation
16


9.4


Information
16


9.5


Compensation, Expenses and Indemnity
17


ARTICLE 10 MISCELLANEOUS
17


10.1


Release and Agreement
17


10.2


Term of the Plan
17


10.3


Employment Status
18


10.4


Gender, Singular and Plural
19


10.5


Validity
19


10.6


Modification
19


10.7


Notice
19


10.8


Applicable Law
19


10.9


WARN Act
20


10.10


Statutes and Regulations
20






















ii

--------------------------------------------------------------------------------








EDISON INTERNATIONAL
2008 EXECUTIVE SEVERANCE PLAN
PREAMBLE
Edison International hereby amends and restates the Edison International
Executive Severance Plan effective December 12, 2012. This Plan is intended to
be an “employee benefit plan” within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended.
The purpose of this Plan is to provide for continuity in the management and
operations of the Employers by offering Eligible Employees of the Affiliates
employment protection and financial security.
ARTICLE 1
DEFINITIONS


Capitalized terms in the text of the Plan are defined as follows:
Administrator means the Compensation and Executive Personnel Committee of the
Board of Directors of EIX.
Affiliate means EIX or any corporation or entity which (i) along with EIX, is a
component member of a “controlled group of corporations' within the meaning of
Section 414(b) of the Code, and (ii) has approved the participation of its
Executives in the Plan.
Beneficiary means the person or persons or entity designated as such in
accordance with Article 5 of the Plan.
Board means the Board of Directors of EIX.
Cause means the occurrence of either or both of the following:
(1)
The Eligible Employee's conviction for, or pleading guilty or nolo contendere
to, committing an act of fraud, embezzlement, theft, or other act constituting a
felony; or



(2)
The willful engaging by the Eligible Employee in misconduct that:

(i)if the event giving rise to the termination of the Eligible Employee's
employment does not occur during a Protected Period, is in violation of EIX's
and/or the Eligible Employee's Employer's policies and practices applicable to
the Eligible Employee from time to time; or
(ii) if the event giving rise to the termination of the Eligible Employee's
employment occurs during a Protected Period, would have resulted in the
termination of the Eligible Employee's employment by EIX or the Eligible
Employee's Employer under EIX's





--------------------------------------------------------------------------------






and/or the Eligible Employee's Employer's policies and practices applicable to
the Eligible Employee in effect immediately prior to the start of the Protected
Period.


However, no act or failure to act, on the Eligible Employee's part, shall be
considered “willful” unless done, or omitted to be done, by the Eligible
Employee not in good faith and without reasonable belief that his or her action
or omission was in the best interest of EIX and his or her Employer.
CEO means the Chief Executive Officer of EIX.
Change in Control means a change in control shall be deemed to have occurred as
of the first day that any one or more of the following conditions shall have
been satisfied:
(1)    Any Person (other than a trustee or other fiduciary holding securities
under an employee benefit plan of EIX) becomes the Beneficial Owner, directly or
indirectly, of securities of EIX representing thirty percent (30%) or more of
the combined voting power of EIX's then outstanding securities. For purposes of
this clause, “Person” shall mean any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), except that such term shall not include one or
more underwriters acquiring newly-issued voting securities (or securities
convertible into voting securities) directly from EIX with a view towards
distribution; and the term “Beneficial Owner” shall mean as defined under
Rule 13d-3 promulgated under the Exchange Act.


(2)    On any day after the Effective Date (the “Reference Date”) Continuing
Directors cease for any reason to constitute a majority of the Board. A director
is a “Continuing Director” if he or she either:


(i)    was a member of the Board on the applicable Initial Date (an “Initial
Director”); or


(ii)    was elected to the Board, or was nominated for election by EIX's
shareholders, by a vote of at least two-thirds (2/3) of the Initial Directors
then in office.


A member of the Board who was not a director on the applicable Initial Date
shall be deemed to be an Initial Director for purposes of clause (ii) above if
his or her election, or nomination for election by EIX's shareholders, was
approved by a vote of at least two-thirds (2/3) of the Initial Directors
(including directors elected after the applicable Initial Date who are deemed to
be Initial Directors by application of this provision) then in office. For these
purposes, “Initial Date” means the later of (i) the Effective Date or (ii) the
date that is two years before the Reference Date.
(3)    EIX is liquidated; all or substantially all of EIX's assets are sold in
one or a series of related transactions; or EIX is merged, consolidated, or
reorganized with or involving any other corporation, other than a merger,
consolidation, or reorganization that results in the voting securities of EIX
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the combined voting power of
the voting securities of EIX (or such surviving entity) outstanding immediately
after such merger, consolidation, or reorganization.

2

--------------------------------------------------------------------------------




Notwithstanding the foregoing, a bankruptcy of EIX or a sale or spin-off of an
affiliate of EIX (short of a dissolution of EIX or a liquidation of
substantially all of EIX's assets, determined on an aggregate basis) will not
constitute a Change in Control of EIX.


(4)    The consummation of such other transaction that the Board may, in its
discretion in the circumstances, declare to be a Change in Control of EIX for
purposes of this Plan.
COBRA means the health care continuation coverage requirements set forth in
Section 4980B of the Code.
Code means the Internal Revenue Code of 1986, as amended.
Disability means the Eligible Employee (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve months or (ii) is, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve months, receiving income replacement benefits for a
period of not less than three months under a plan covering employees of the
Employer.
Effective Date means December 31, 2008.
EIX means Edison International, or any successor thereto as provided in
Section 8.1.
Eligible Employee means an Executive of an Affiliate or an employee of an
Affiliate who was an Executive of an Affiliate after a Potential Change in
Control (unless and until the Board declares in good faith that the
circumstances giving rise to the Potential Change in Control will not result in
an actual Change in Control or an actual Change in Control occurs) or during a
Protected Period.
Employer means the Affiliate employing the Eligible Employee. As the context may
require, an Eligible Employee's Employer means the Employer that employs or last
employed the Eligible Employee.
Exchange Act means the United States Securities Exchange Act of 1934, as
amended.
Executive means an Employee of an Affiliate who is designated an Executive by
the Chief Executive Officer of that Affiliate or who is elected as a Vice
President or officer of higher rank by the board of that Affiliate or the Board
of EIX.
Executive Retirement Plan means the EIX 2008 Executive Retirement Plan, as
amended from time to time, or any similar or successor plan sponsored by an
Employer.
Good Reason means, without the Eligible Employee's express written consent, the
occurrence of any one or more of the following during the Protected Period:
(1)    A material diminution in the Eligible Employee's authorities, duties,
and/or responsibilities.

3

--------------------------------------------------------------------------------




(2)    A material diminution by the Eligible Employee's Employer of the Eligible
Employee's Salary as in effect on the Effective Date, or as the same shall be
increased from time to time.


(3)    The relocation of the Eligible Employee's principal office more than 50
miles from the Eligible Employee's principal office.


(4)    Any other action or inaction that constitutes a material breach by the
Employer of the agreement under which the Eligible Employee provides services.


The foregoing events shall only constitute “Good Reason” if the Eligible
Employee provides notice to the Employer of the existence of the condition
within 90 days of its initial existence and the Employer does not remedy the
condition within 30 days.
Person shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a group as
contemplated by Sections 13(d)(3) and 14(d)(2) thereof.
Plan means the EIX 2008 Executive Severance Plan.
Potential Change in Control shall be deemed to have occurred as of the first day
that any one or more of the following conditions shall have been satisfied:
(1)
Any Person (other than a trustee or other fiduciary holding securities under an
employee benefit plan of EIX or of an EIX affiliate):



(i)    announces an intention to take action which, if consummated, would result
in a Change in Control; or


(ii)    becomes the Beneficial Owner, directly or indirectly, of securities of
EIX representing fifteen percent (15%) or more of the combined voting power of
EIX's then outstanding securities. For purposes of this clause, “Person” (and
“group” as used in the definition of Person) shall not include one or more
underwriters acquiring newly-issued voting securities (or securities convertible
into voting securities) directly from EIX with a view towards distribution.


(2)    EIX enters into an agreement that, if consummated, would result in a
Change in Control.


(3)    The Board declares that a Potential Change in Control has occurred for
purposes of this Plan.


Protected Period means the period related to a Change in Control that is deemed
to commence on the date that is six months before the date of the actual Change
in Control and end on the date that is two years after the Change in Control.
Qualifying Termination Event means, as to an Eligible Employee, the occurrence
of one or both of the following events within the Protected Period corresponding
to a Change in Control:

4

--------------------------------------------------------------------------------




(1)    A termination of the Eligible Employee's employment by his or her
Employer, without the Eligible Employee's consent, for reasons other than Cause
or Disability; or


(2)    A termination of employment by the Eligible Employee for Good Reason;
provided that the termination of employment is in no event later than two years
following the initial existence of the Good Reason condition.


Salary means the Eligible Employee's basic pay from the Employer (excluding
bonuses, special awards, commissions, severance pay, and other non-regular forms
of compensation).
Separation from Service occurs when an Eligible Employee dies, retires, or
otherwise has a termination of employment from the Employer that constitutes a
“separation from service” within the meaning of Treasury Regulation
Section 1.409A-1(h)(1), without regard to the optional alternative definitions
available thereunder.
Target Bonus Percentage means the target, stated as a percentage of salary,
fixed by the CEO of the Employer or by the Administrator for the bonus to be
awarded to the Eligible Employee pursuant to the terms of the Executive
Incentive Compensation Plan, the 2007 Performance Incentive Plan or a successor
plan governing annual executive bonuses.
Termination Date means, in the case of an Eligible Employee who becomes entitled
to benefits under this Plan, the day on which the Eligible Employee incurs a
Separation from Service in connection with the event that entitles the Eligible
Employee to such benefits.
ARTICLE 2
SEVERANCE BENEFITS


2.1    Right to Severance Benefits


Subject to Sections 8.2 and 10.1, an Eligible Employee shall be entitled to
receive from his or her Employer the benefits described in Section 2.3 if the
Eligible Employee's employment by his or her Employer is terminated by the
Employer without Cause (and other than due to the Eligible Employee's
Disability). Notwithstanding anything else contained herein to the contrary, an
Eligible Employee shall not be entitled to receive the benefits described in
Section 2.3 if the Eligible Employee is entitled to benefits under or as
described in Section 2.2.
2.2    Right to Change in Control Severance Benefits


Subject to Sections 8.2 and 10.1, an Eligible Employee shall be entitled to
receive the benefits described in Section 2.4 if the Eligible Employee incurs a
Qualifying Termination Event. If more than one Qualifying Termination Event
occurs with respect to an Eligible Employee, such events shall constitute a
single Qualifying Termination Event and the provisions of Section 2.4 shall
apply with respect to the Eligible Employee only once. An Eligible Employee's
continued employment shall not constitute a consent to, or a waiver of rights
with respect to, any circumstances constituting Good Reason for purposes of
determining if a Qualifying Termination Event has occurred with respect to the
Eligible Employee.

5

--------------------------------------------------------------------------------




2.3    Severance Benefit - Termination by Employer Without Cause (Other than a
Qualifying Termination Event or Termination due to the Eligible Employee's
Disability)


In the event that an Eligible Employee becomes entitled to receive benefits in
accordance with Section 2.1, then the Eligible Employee shall be entitled to the
benefits described in Sections 2.3.1 through 2.3.6 below.
2.3.1    Cash Benefit


The Eligible Employee's Employer shall pay to the Eligible Employee a
non-discounted cash amount equal to the sum of the following:
(a)
an amount equal to the greater of:



(1)one times the highest annualized rate of the Eligible Employee's Salary in
effect at any time during the 24-month period ending on the Eligible Employee's
Termination Date, or


(2)one times the highest weekly rate of the Eligible Employee's Salary in effect
at any time during the 24-month period ending on the Eligible Employee's
Termination Date multiplied by the number of weeks that would have been used (if
the Eligible Employee had not been an Executive) to determine the Eligible
Employee's cash severance benefit under the non-executive severance plan (if
any) maintained by the Eligible Employee's Employer and as in effect on the
Eligible Employee's Termination Date;


(b)except as provided in EIX's 2008 Executive Bonus Program (or successor annual
bonus program for the relevant year) as to an Eligible Employee who is covered
by such program, in the calendar year in which the Eligible Employee's
Termination Date occurs, a pro rata portion (based on the number of weekdays
that elapsed in the calendar year in which the Eligible Employee's Termination
Date occurs between the start of that calendar year and the Eligible Employee's
Termination Date) of the Eligible Employee's highest Target Bonus Percentage in
effect at any time during the 24-month period ending on the Eligible Employee's
Termination Date multiplied by the Eligible Employee's highest annualized Salary
in effect at any time during such 24-month period; and


(c)an amount equal to one times the highest annualized rate of the Eligible
Employee's Salary in effect at any time during the 24-month period ending on the
Eligible Employee's Termination Date times the Eligible Employee's highest
Target Bonus Percentage in effect at any time during the 24-month period ending
on the Eligible Employee's Termination Date.


The amount determined under this Section 2.3.1 shall be paid as a lump sum
without notice or demand within 65 days following the date of the Eligible
Employee's Separation from Service, but only if EIX has timely received from the
Eligible Employee the agreement referenced in Section 10.1.

6

--------------------------------------------------------------------------------






2.3.2    Health Care Coverage Benefit


(a)    The Eligible Employee will be eligible to participate in EIX's retiree
health care program if, under the terms of the non-executive severance plan (if
any) maintained by the Eligible Employee's Employer and as in effect on the
Eligible Employee's Termination Date, the Eligible Employee would otherwise have
been eligible (if he or she had not been an Executive) for participation in
EIX's retiree health care program by virtue of his or her age and service. For
purposes of clarity, any healthcare benefits and subsidy (as opposed to
eligibility) will be determined under the EIX retiree health care program and
not the non-executive severance plan.


(b)    If the Eligible Employee is not eligible for EIX's retiree health care
program in accordance with Section 2.3.2(a) or is not otherwise eligible for
EIX's retiree health care program, the Eligible Employee will receive an
extension of health care coverage for a period following the Eligible Employee's
Termination Date that is the greater of 12 months or the extension period for
which the Eligible Employee would have been eligible (if he or she had not been
an Executive) under the non-executive severance program (if any) maintained by
the Eligible Employee's Employer and as in effect on the Eligible Employee's
Termination Date but in no event longer than the maximum period the Eligible
Employee would be entitled to continuation coverage under COBRA. Any continued
coverage in accordance with the preceding sentence shall be on terms similar to
those as in effect under the Eligible Employee's Employer's health care program
in effect with respect to the Eligible Employee immediately before the
termination of his or her employment and based on the Eligible Employee's
coverage elections in effect at such time. Notwithstanding Section 6.3 to the
contrary, EIX and/or the Eligible Employee's Employer, as applicable, shall not
be obligated to continue such coverage if the Eligible Employee obtains similar
coverage from any successor employer. EIX and/or the Eligible Employee's
Employer, as applicable, shall give the Eligible Employee the required COBRA
benefit continuation notice prior to (and the Eligible Employee's eligibility
for continuation benefits under COBRA shall commence as of) the end of the
applicable period determined as set forth above.


2.3.3    [Reserved]


2.3.4    Survivor Benefit Plan Extension


If the Eligible Employee was eligible to participate in the EIX 2008 Survivor
Benefit Plan (or predecessor plan) at any point during the 12 months preceding
the Eligible Employee's Termination Date, the Eligible Employee will be entitled
to continued coverage under such Survivor Benefit Plan for the one-year period
commencing on the Eligible Employee's Termination Date.
2.3.5    Outplacement Benefit


The Eligible Employee shall be entitled to reimbursement of up to $20,000 for
reasonable outplacement costs incurred in the two-year period commencing on his
or her Termination Date. Any such reimbursements shall be paid to the Eligible
Employee by the end of the third taxable year of the Eligible Employee following
the taxable year in which the Eligible Employee's Separation from Service
occurred.

7

--------------------------------------------------------------------------------




2.3.6    Educational Assistance Benefit


The Eligible Employee shall be entitled to the educational assistance benefit to
which he or she would have been entitled (if he or she had not been an
executive) under the non-executive severance plan, if any, maintained by his or
her Employer and as in effect on the Eligible Employee's Termination Date. To
the extent any educational assistance benefits or reimbursements are taxable to
the Eligible Employee and provide for a deferral of compensation within the
meaning of Section 409A of the Code, any such reimbursements or benefits shall
be paid to the Eligible Employee on or before the last day of the Eligible
Employee's taxable year following the taxable year in which the expense was
incurred, shall not be subject to liquidation or exchange for other benefits and
the reimbursements or benefits that the Eligible Employee receives in one
taxable year shall not affect the amount of reimbursements or benefits that the
Eligible Employee receives in any other taxable year.
2.3.7    [Reserved]


2.4    Change in Control Severance Benefits


If an Eligible Employee incurs a Qualifying Termination Event, the Eligible
Employee shall be entitled to the benefits described in Sections 2.3.1 through
2.3.6 above, subject to the following subsections of this Section 2.4.
2.4.1    Senior Officer Enhanced Benefit


If the Eligible Employee was a Senior Vice President or an officer of higher
rank within the 12‑month period preceding his or her Termination Date but is not
covered by Section 2.4.2, then the Eligible Employee will be entitled to the
benefit modifications described in this Section 2.4.1. “Two times” will be
substituted for “one times” in Section 2.3.1, including for purposes of
determining the Eligible Employee's benefit under Section 2.3.1(c). “Two-year
period” will be substituted for “one-year period” in Section 2.3.4. “$30,000”
will be substituted for “$20,000” in Section 2.3.5. Benefits under Section 2.3.2
will be extended to the maximum period permitted under COBRA.
2.4.2    Certain Additional Enhanced Benefits


If the Eligible Employee was the Chief Executive Officer of EIX, Southern
California Edison, Edison Mission Group, or the General Counsel or Chief
Financial Officer of EIX within the 12‑month period preceding his or her
Termination Date, then the Eligible Employee will be entitled to the benefit
modifications described in this Section 2.4.2. “Three times” will be substituted
for “one times” in Section 2.3.1, including for purposes of determining the
Eligible Employee's benefit under Section 2.3.1(c). “Three-year period” will be
substituted for “one-year period” in Section 2.3.4. “$50,000” will be
substituted for “$20,000” in Section 2.3.5. Benefits under Section 2.3.2 will be
extended to the maximum period permitted under COBRA.

8

--------------------------------------------------------------------------------




2.5    Termination for Other Reasons


Except as expressly provided below, EIX and an Eligible Employee's Employer
shall have no obligations (or no further obligations, as the case may be) to the
Eligible Employee under this Plan if:
(a)
the Eligible Employee's employment is terminated by his or her Employer for
Cause;



(b)    the Eligible Employee terminates his or her employment with his or her
Employer during a Protected Period other than for Good Reason;


(c)    the Eligible Employee's employment by his or her Employer terminates due
to the Eligible Employee's Disability or death;


(d)the Eligible Employee terminates his or her employment with his or her
Employer for any reason if the termination occurs outside of a Protected Period;
or


(e)the Eligible Employee is employed by an Employer that is sold, spun off, or
liquidated and the Eligible Employee is no longer covered by this Plan as
provided in Section 8.2 or the Eligible Employee does not timely comply with
Section 10.1.


Notwithstanding anything else contained herein to the contrary, a termination of
an Eligible Employee's employment on account of the Eligible Employee reaching
mandatory retirement age, as such age may be defined from time to time in
policies adopted by EIX or his or her Employer prior to the commencement of the
Protected Period, to the extent such policies are applicable to the Eligible
Employee immediately prior to the commencement of the Protected Period and to
the extent such policies are consistent with applicable law, shall not entitle
the Eligible Employee to the benefits described in Section 2.3 and shall not be
a Qualifying Termination Event unless the Eligible Employee was otherwise able
to terminate employment for Good Reason immediately prior to his or her
retirement and his or her retirement occurred during a Protected Period.
2.6    Notice of Termination


Any termination of an Eligible Employee's employment by his or her Employer for
Cause or by an Eligible Employee for Good Reason shall be communicated by Notice
of Termination. For purposes of this Plan, a “Notice of Termination” shall mean
a written notice which shall indicate the specific termination provision in this
Plan relied upon, and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Eligible
Employee's employment under the provision so indicated. The Notice of
Termination shall be effective on the date specified in Section 10.7 of this
Plan.
ARTICLE 3
TAXES


EIX and/or the Eligible Employee's Employer, as applicable, has the right to
withhold from any amount otherwise payable to an Eligible Employee under or
pursuant to this Plan the amount of any taxes that EIX or such Employer may
legally be required to withhold with respect to such

9

--------------------------------------------------------------------------------




payment (including, without limitation, any United States Federal taxes, and any
other state, city, or local taxes). In the event that tax withholding is
required with respect to amounts or benefits payable or deliverable by EIX or
the Eligible Employee's Employer to an Eligible Employee and EIX or the Employer
cannot satisfy its tax withholding obligations in the manner described in the
preceding sentence, EIX or the Employer may require the Eligible Employee to pay
or provide for the payment of such required tax withholding as a condition to
the payment or delivery of such amounts or benefits. Each Eligible Employee,
former Eligible Employee and Beneficiary shall be solely responsible for all
income and employment taxes arising in connection with participation in this
Plan or benefits hereunder.
ARTICLE 4
[RESERVED]


ARTICLE 5
BENEFICIARY DESIGNATION


The Eligible Employee will have the right, at any time, to designate any person
or persons as Beneficiary (both primary and contingent) to whom payment under
the Plan will be made in the event of the Eligible Employee's death. The
Beneficiary designation will be effective when it is submitted to the
Administrator during the Eligible Employee's lifetime in accordance with
procedures established by the Administrator.
The submission of a new Beneficiary designation will cancel all prior
Beneficiary designations. Any finalized divorce or marriage of an Eligible
Employee subsequent to the date of a Beneficiary designation will revoke such
designation, unless in the case of divorce the previous spouse was not
designated as a Beneficiary, and unless in the case of marriage the Eligible
Employee's new spouse has previously been designated as Beneficiary. The spouse
of a married Eligible Employee must consent in writing to any designation of a
Beneficiary other than the spouse.
If an Eligible Employee fails to designate a Beneficiary as provided above, or
if the Beneficiary designation is revoked by marriage, divorce, or otherwise
without execution of a new designation, or if every person designated as
Beneficiary predeceases the Eligible Employee, then the Administrator will
direct the distribution of the benefits to the Eligible Employee's estate. If a
primary Beneficiary dies after commencement of payments to the Beneficiary but
prior to completion of benefits under this Plan, and no contingent Beneficiary
has been designated by the Eligible Employee, any remaining payments will be
paid to the primary Beneficiary's Beneficiary, if one has been designated, or to
the Beneficiary's estate.
ARTICLE 6
CONDITIONS RELATED TO BENEFITS


6.1    Nonassignability


The benefits provided under the Plan may not be alienated, assigned,
transferred, pledged or hypothecated by or to any person or entity, at any time
or any manner whatsoever. These benefits will be exempt from the claims of
creditors of any Eligible Employee or other claimants

10

--------------------------------------------------------------------------------




and from all orders, decrees, levies, garnishment or executions against any
Eligible Employee to the fullest extent allowed by law.
6.2    No Right to Assets


The benefits paid under the Plan will be paid from the general funds of the
Employer who last employs the Eligible Employee immediately prior to the time
that the Eligible Employee becomes entitled to benefits hereunder, and the
Eligible Employee and any Beneficiary will be no more than unsecured general
creditors of the Employer with no special or prior right to any assets of the
Employer for payment of any obligations hereunder. Neither the Eligible Employee
nor the Beneficiary will have a claim to benefits from any other Affiliate.
6.3    Payment of Obligations Absolute


Subject to the Eligible Employee's timely compliance with Section 10.1 and the
agreement contemplated thereby, each Employer's obligation to make the payments
and the arrangements provided for herein shall be absolute and unconditional,
and shall not be affected by any circumstances, including, without limitation,
any offset, counterclaim, recoupment, defense, or other right which the Employer
may have against the Eligible Employee or anyone else. Each and every payment
made hereunder by an Employer shall be final, and the Employer shall not seek to
recover all or any part of such payment from the Eligible Employee or from
whomsoever may be entitled thereto, for any reasons whatsoever, except as
otherwise provided in Article 4 or Article 8 and subject to the Eligible
Employee's timely compliance with Section 10.1 and the agreement contemplated
thereby. Eligible Employees shall not be obligated to seek other employment in
mitigation of the amounts payable or arrangements made under any provision of
this Plan, and the obtaining of any such other employment shall in no event
effect any reduction of an Employer's obligations to make the payments and
arrangements required to be made under this Plan except as provided in
Section 2.3.2(b).
6.4    Other Benefit Plans


All payments, benefits and amounts provided under this Plan shall be in addition
to and not in substitution for any pension rights under EIX's or other
Employer's tax-qualified pension plans in which the Eligible Employee
participates, and any disability, workers' compensation or EIX or other Employer
benefit plan distribution that an Eligible Employee is entitled to, under the
terms of any such plan, at the time his or her employment by his or her Employer
terminates. Notwithstanding the foregoing, this Plan shall not create an
inference that any duplicate payments shall be required, and notwithstanding
anything else contained herein to the contrary, any severance benefits otherwise
payable or deliverable under this Plan to a Participant shall be offset or
reduced by the amount of severance benefits payable or deliverable to the
Participant under any other plan, program, or agreement of or with EIX, the
Participant's Employer, or their respective Affiliates. Payments received by a
person under this Plan shall not be deemed a part of the person's compensation
for purposes of determining the person's benefits under any employee welfare,
pension or other benefit plan or arrangement, if any, provided by an Employer,
except where explicitly provided under the terms of such plan or arrangement.

11

--------------------------------------------------------------------------------




6.5    Incapacity


If any person entitled to payments under this Plan is incapacitated and unable
to use such payments in his or her own best interest, EIX may direct that
payments (or any portion) be made to that person's legal guardian or
conservator, or that person's spouse, as an alternative to payment to the person
unable to use the payments. EIX will have no obligation to supervise the use of
such payments, and court-appointed guardianship or conservatorship may be
required.
6.6    Six Month Delay


Notwithstanding any other provisions of the plan, any payment or benefit
otherwise required to be made after an Eligible Employee's Separation from
Service that the Employer reasonably determines is subject to
Section 409A(a)(2)(B)(i) of the Code shall not be paid until the earlier of
(1) six months after the date of the Eligible Employee's Separation from Service
or (2) the Eligible Employee's death.
6.7    Termination of Employment


Notwithstanding anything else contained herein to the contrary, a Participant
shall not be deemed to have terminated employment or had a Separation from
Service if his or her employment by an Employer terminates but he or she
continues as an employee of another Affiliate.
6.8    Re-Employment


Notwithstanding anything else contained herein to the contrary, a Participant
shall have no right to severance benefits hereunder (pursuant to Sections 2.3 or
2.4 or otherwise) with respect to a termination of his or her employment if, in
connection with such termination, he or she is otherwise entitled to severance
benefits under this Plan but, prior to the payment or delivery (or commencement
of payment or delivery, as the case may be) of such benefits, the Participant
becomes re-employed by his or her Employer or by another Affiliate.
Notwithstanding anything else contained herein to the contrary, a Participant's
right to continuing or additional benefits under this Plan (including any right
to continue participating in or receive benefits under a plan as provided for in
Section 2.3) shall automatically terminate (but the Participant shall have no
obligation to re-pay benefits previously paid) if the Participant becomes
re-employed by his or her Employer or by another Affiliate. If a Participant is
re-employed and his or her employment is subsequently terminated and the
Participant again becomes entitled to severance benefits under the terms of this
Plan in connection with such later termination of employment, the amount of cash
severance payments otherwise payable to the Participant pursuant to
Section 2.3.1 in connection with such later termination of employment shall be
reduced by the amount of any severance payments paid under this Plan to the
Participant within the 24 months prior to such later termination of employment
in connection with any prior termination of his or her employment.

12

--------------------------------------------------------------------------------




ARTICLE 7
CLAIMS AND REVIEW PROCEDURES


7.1    Claims Procedures


(a)    The Administrator will notify an Eligible Employee or his or her
Beneficiary (or person submitting a claim on behalf of an Eligible Employee or
Beneficiary) (a “claimant”) in writing, within 90 days after his or her written
application for benefits, of his or her eligibility or noneligibility for
benefits under the Plan. If the Administrator determines that a claimant is not
eligible for benefits or full benefits, the notice will set forth (1) the
specific reasons for the denial, (2) a specific reference to the provisions of
the Plan on which the denial is based, (3) a description of any additional
information or material necessary for the claimant to perfect his or her claim,
and a description of why it is needed, and (4) an explanation of the Plan's
claims review procedure and other appropriate information as to the steps to be
taken if the claimant wishes to have the claim reviewed. If the Administrator
determines that there are special circumstances requiring additional time to
make a decision, the Administrator will notify the claimant of the special
circumstances and the date by which a decision is expected to be made, and may
extend the time for up to an additional 90-day period.


(b)    If a claimant is determined by the Administrator not to be eligible for
benefits, or if the claimant believes that he or she is entitled to greater or
different benefits, the claimant will have the opportunity to have the claim
reviewed by the Administrator by filing a petition for review with the
Administrator within 60 days after receipt of the notice issued by the
Administrator. Said petition will state the specific reasons which the claimant
believes entitle him or her to benefits or to greater or different benefits.
Within 60 days after receipt by the Administrator of the petition, the
Administrator will afford the claimant (and counsel, if any) an opportunity to
present his or her position to the Administrator in writing, and the claimant
(or counsel) will have the right to review the pertinent documents. The
Administrator will notify the claimant of its decision in writing within the
60-day period, stating specifically the basis of its decision, written in a
manner calculated to be understood by the claimant and the specific provisions
of the Plan on which the decision is based. If, due to special circumstances
(for example, because of the need for a hearing), the 60-day period is not
sufficient, the decision may be deferred for up to another 60-day period at the
election of the Administrator, but notice of this deferral will be given to the
claimant. In the event of the death of the Eligible Employee, the same
procedures will apply to the Eligible Employee's Beneficiaries.


7.2    Dispute Arbitration


(a)    Notwithstanding the foregoing, and because it is agreed that time will be
of the essence in determining whether any payments are due to the claimant under
the Plan, a claimant may, if he or she desires, submit any claim for payment
under the Plan to arbitration. This right to select arbitration will be solely
that of the claimant and the claimant may decide whether or not to arbitrate in
his or her discretion. The “right to select arbitration” is not mandatory on the
claimant, and the claimant may choose in lieu thereof to bring an action in an
appropriate civil court. Once an arbitration is commenced, however, it may not
be discontinued without the mutual consent of both parties to the arbitration.
During the lifetime of the Eligible Employee only he or she can use the
arbitration procedure set forth in this section.

13

--------------------------------------------------------------------------------






(b)    Any claim for arbitration may be submitted as follows: if a claimant has
submitted a request to be paid under the Plan and the claim is finally denied by
the Administrator in whole or in part, the claim may be filed in writing with an
arbitrator of the claimant's choice who is selected by the method described in
the next four sentences. The first step of the selection will consist of the
claimant submitting a list of five potential arbitrators to the Administrator.
Each of the five arbitrators must be either (1) a member of the National Academy
of Arbitrators located in the State of California or (2) a retired California
Superior Court or Appellate Court judge. Within one week after receipt of the
list, the Administrator will select one of the five arbitrators as the
arbitrator for the dispute in question. If the Administrator fails to select an
arbitrator within one week after receipt of the list, the claimant will then
designate one of the five arbitrators for the dispute in question.


(c)    The arbitration hearing will be held within seven days (or as soon
thereafter as possible) after the picking of the arbitrator. No continuance of
said hearing will be allowed without the mutual consent of the claimant and the
Administrator. Absence from or nonparticipation at the hearing by either party
will not prevent the issuance of an award. Hearing procedures which will
expedite the hearing may be ordered at the arbitrator's discretion, and the
arbitrator may close the hearing in his or her sole discretion when he or she
decides he or she has heard sufficient evidence to satisfy issuance of an award.


(d)    The arbitrator's award will be rendered as expeditiously as possible and
in no event later than one week after the close of the hearing.


(e)    In the event the arbitrator finds that the Administrator or the Employer
has breached the terms of the Plan, he or she will order the Employer to pay to
the claimant within two business days after the decision is rendered the amount
then due the claimant, plus, notwithstanding anything to the contrary in the
Plan, an additional amount equal to 20% of the amount actually in dispute. The
award of the arbitrator will be final and binding upon the Parties.


(f)    The award may be enforced in any appropriate court as soon as possible
after its rendition. The Administrator will be considered the prevailing party
in a dispute if the arbitrator determines (1) that neither the Administrator nor
the Employer has breached the terms of the Plan and (2) the claim by the
claimant was not made in good faith. Otherwise, the claimant will be considered
the prevailing party. In the event that the Administrator is the prevailing
party, the fee of the arbitrator and all necessary expenses of the hearing
(excluding any attorneys' fees incurred by the Administrator) including the fees
of a stenographic reporter, if employed, will be paid by the losing party. In
the event that the claimant is the prevailing party, the fee of the arbitrator
and all necessary expenses of the hearing (including all attorneys' fees
incurred by the claimant in pursuing his or her claim and the fees of a
stenographic reporter, if employed) will be paid by the Employer by March 15 of
the year following the year in which the arbitrator determines who is the
prevailing party.



14

--------------------------------------------------------------------------------




ARTICLE 8
SUCCESSORS AND ASSIGNMENT


8.1    Successors to an Employer


Subject to Section 8.2, each Employer will require any successor (whether direct
or indirect, by purchase, merger, consolidation, or otherwise) of all or
substantially all of the business and/or assets of the Employer or of any
division or subsidiary thereof (the business and/or assets of which constitute
at least fifty percent (50%) of the total business and/or assets of the
Employer) to expressly assume and agree to perform the Employer's obligations
under this Plan in the same manner and to the same extent that the Employer
would be required to perform them if such succession had not taken place.
8.2    Sale, Spin-Off, or Liquidation of an Employer


Except as provided in the following two sentences, if EIX sells (regardless of
whether pursuant to a stock sale or sale of all or substantially all of the
business and/or assets of the Employer), spins-off or liquidates an Employer
(other than EIX), this Plan shall be deemed to have been terminated as to all
Eligible Employees employed by that Employer and such Eligible Employees shall
have no further rights under this Plan and shall have no right to any payment or
benefits under this Plan in respect of such termination. If such a sale,
spin-off or liquidation occurs after a Potential Change in Control has occurred
(and the Board has not declared in good faith that the circumstances giving rise
to the Potential Change in Control will not result in an actual Change in
Control) or during a Protected Period, the preceding sentence shall not apply
with respect to any Eligible Employee who was employed immediately prior to the
Potential Change in Control or start of the Protected Period, as applicable, by
EIX or an Employer other than the Employer that is sold, spun off, or
liquidated. The first sentence of this Section 8.2 will not apply to an Eligible
Employee if (i) the Employer has entered a written agreement with the Eligible
Employee, (ii) the agreement has been approved by an officer of EIX, (iii) the
agreement provides specific conditions under which the Eligible Employee will be
eligible for the benefits described in Section 2.3 in connection with the sale
or spin-off of the Employer, and (iv) those conditions are met.
ARTICLE 9
ADMINISTRATION OF THE PLAN


9.1    Administrator Action


The Administrator shall act at meetings by affirmative vote of a majority of the
members of the Administrator. Any action permitted to be taken at a meeting may
be taken without a meeting if, prior to such action, a written consent to the
action is signed by all members of the Administrator and such written consent is
filed with the minutes of the proceedings of the Administrator. A member of the
Administrator shall not vote or act upon any matter which relates solely to
himself or herself as an Eligible Employee. The Chairman or any other member or
members of the Administrator designated by the Chairman may execute any
certificate or other written direction on behalf of the Administrator.

15

--------------------------------------------------------------------------------




9.2    Powers and Duties of the Administrator


The Administrator shall enforce this Plan in accordance with its terms, shall be
charged with the general administration of this Plan, and shall have all powers
necessary to accomplish its purposes, including, but not by way of limitation,
the power and authority to do the following:
(a)
To determine eligibility for and participation in this Plan;



(b)    To construe and interpret the terms and provisions of this Plan;


(c)    To compute and certify to the amount and kind of benefits payable to
Eligible Employees and their Beneficiaries, and to determine the amount of
withholding taxes to be deducted pursuant to Article 3;


(d)    To maintain all records that may be necessary for the administration of
this Plan;


(e)    To provide for the disclosure of all information and the filing or
provision of all reports and statements to Eligible Employees, Beneficiaries or
governmental agencies as shall be required by law;


(f)    To make and publish such rules for the regulation of this Plan and
procedures for the administration of this Plan as are not inconsistent with the
terms hereof; and


(g)    To appoint a plan administrator or any other agent (which may include,
without limitation, one or more employees of EIX), and to delegate to them such
powers and duties in connection with the administration of this Plan as the
Administrator may from time to time prescribe.


9.3    Plan Interpretation


The Administrator will administer the Plan and interpret, construe and apply its
provisions in accordance with its terms and will provide direction and oversight
as necessary to management, staff, or contractors to whom day-to-day Plan
operations may be delegated. The Administrator will establish, adopt or revise
such rules and regulations as it may deem necessary or advisable for the
administration of the Plan. The Administrator will interpret and construe the
Plan to comply with Section 409A of the Code. All decisions of the Administrator
will be final and binding.
9.4    Information


To enable the Administrator to perform its functions, each Employer shall supply
full and timely information to the Administrator on all matters relating to the
compensation of all Eligible Employees, their death or other cause of
termination, and such other pertinent facts as the Administrator may require.

16

--------------------------------------------------------------------------------




9.5    Compensation, Expenses and Indemnity


The members of the Administrator shall serve without additional compensation for
their services hereunder beyond that which they are entitled as authorized by
the Board. The Administrator is authorized at the expense of EIX to employ such
legal counsel as it may deem advisable to assist in the performance of its
duties hereunder. EIX shall pay expenses and fees in connection with the
administration of this Plan. To the extent permitted by applicable law, EIX
shall indemnify and save harmless the Administrator and each member thereof, the
Board and each member thereof, and delegates of the Administrator who are
employees of EIX against any and all expenses, liabilities and claims, including
legal fees to defend against such liabilities and claims arising out of their
discharge in good faith of responsibilities under or incident to this Plan,
other than expenses and liabilities arising out of willful misconduct. This
indemnity shall not preclude such further indemnities as may be available under
insurance purchased by EIX or provided by EIX under any bylaw, agreement or
otherwise, as such indemnities are permitted under state law.
ARTICLE 10
MISCELLANEOUS


10.1    Release and Agreement


Notwithstanding anything else contained herein to the contrary, each Employer's
obligation to pay benefits to an Eligible Employee is subject to the condition
precedent that the Eligible Employee execute, not later than 45 days after the
Eligible Employee's receipt of the Severance Agreement, a valid and effective
Severance Agreement in the form attached hereto as Exhibit A (or such other
form, which is substantially the same as the form attached hereto as Exhibit A,
as the Administrator may require) and such executed agreement is received by EIX
and the Eligible Employee's Employer no later than 52 days after the Eligible
Employee's receipt of the Severance Agreement and is not revoked by the Eligible
Employee or otherwise rendered unenforceable by the Eligible Employee. EIX will
provide the applicable form of Severance Agreement to the Eligible Employee on
or before the seventh day following the Eligible Employee's Termination Date.
EIX may modify the form of Severance Agreement from time to time to comply with
applicable laws, rules and regulations. If the 45-day period for the Eligible
Employee to consider the Severance Agreement plus any revocation period afforded
by applicable law (together, the “Release Period”) spans two different calendar
years, payment of the cash severance benefits pursuant to Section 2.3.1
(including any enhancement thereto pursuant to Section 2.4.1), shall be made
within the period of time prescribed by Section 2.3.1 but in the second of those
two calendar years and, to the extent required to avoid any tax, penalty or
interest under Section 409A of the Code, any benefit payment or reimbursement
pursuant to Sections 2.3.2 through 2.3.6 (including any enhancement thereto
pursuant to Sections 2.4.1 and 2.4.2) that would otherwise be paid in the first
of those two years shall not be paid until the second of those two years.
10.2    Term of the Plan


(a)    This Plan will commence on the Effective Date and shall continue in
effect through December 31, 2009. However, at the end of such initial period
and, if extended, at the end of each additional year thereafter, the term of
this Plan shall be extended automatically for one

17

--------------------------------------------------------------------------------




additional year, unless the Administrator (or the Board) delivers written notice
at least six months prior to the end of such term, or extended term, to each
Eligible Employee that this Plan will not be extended, and if such notice is
timely given this Plan will terminate at the end of the term then in progress;
provided, however, that this provision for automatic extension shall have no
application following a Potential Change in Control (unless and until the Board
declares in good faith that the circumstances giving rise to the Potential
Change in Control will not result in an actual Change in Control) or a Change in
Control, in which case the provisions of Section 10.2(b) or Section 10.2(c),
respectively, shall apply.


(b)    If a Potential Change in Control occurs, the Administrator (or the Board)
may not give notice that the term of this Plan will not be extended, or will not
be further extended, as the case may be, unless and until the Board declares in
good faith that the circumstances giving rise to the Potential Change in Control
will not result in an actual Change in Control or an actual Change in Control
occurs.


(c)    In the event a Change in Control occurs during the initial or any
extended term, this Plan will remain in effect for the longer of: twenty-four
months beyond the month in which such Change in Control occurred; or


(1)as to any Eligible Employee who incurs a Qualifying Termination Event, until
all obligations of each Employer hereunder to that Eligible Employee have been
fulfilled. Any subsequent Change in Control (“Subsequent Change in Control”)
that occurs during the initial or any extended term shall also continue the term
of this Plan until the later of:


(i)twenty-four months beyond the month in which such Subsequent Change in
Control occurred; or


(ii)as to any Eligible Employee who incurs a Qualifying Termination Event, until
all obligations of each Employer hereunder have been fulfilled to that Eligible
Employee; provided, however, that if a Subsequent Change in Control occurs, it
shall only be considered a Change in Control under this Plan if it occurs no
later than twenty-four months after the immediately preceding Change in Control
or Subsequent Change in Control.


(d)    The foregoing provisions of this Section 10.2 are subject to the
provisions of Section 8.2 as to any Eligible Employee that is employed by an
Employer that is sold or spun-off by EIX.


10.3    Employment Status


Except as may be provided under any other written agreement between an Eligible
Employee and his or her Employer, the employment of the Eligible Employee by his
or her Employer is “at will,” and may be terminated by either the Eligible
Employee or the Employer at any time, subject to applicable law. Payments made
under this Plan shall not give any person the right to any benefits provided to
persons retained in an Employer's employ (such as, without limitation, health
and dental benefits). Except as may otherwise be required by law or set forth
specifically in such plans or as otherwise expressly provided in this Plan, such
benefits shall terminate as of the date the Eligible Employee's employment by an
Employer terminates.

18

--------------------------------------------------------------------------------






10.4    Gender, Singular and Plural


All pronouns and variations thereof will be deemed to refer to the masculine,
feminine, or neuter, as the identity of the person or persons may require. As
the context may require, the singular may be read as the plural and the plural
as the singular.
10.5    Validity


If any provision of the Plan is held invalid, void or unenforceable, the same
will not affect, in any respect whatsoever, the validity of any other provisions
of the Plan.
10.6    Modification


The Administrator or the Board may from time to time amend this Plan in any way
it determines to be advisable; provided, however, that no such amendment shall
be effective without the consent of each affected Eligible Employee (or the
Eligible Employee's legal representative) if it is adopted (a) after a Potential
Change in Control (unless and until the Board determines in good faith that the
circumstances giving rise to the Potential Change in Control will not result in
an actual Change in Control or an actual Change in Control occurs), or (b)
during a Protected Period. No provision of this Plan may be waived unless as to
an Eligible Employee such waiver is agreed to in writing and signed by the
Eligible Employee (or the Eligible Employee's legal representative) and by an
authorized member of the Administrator (or the Board) or its designee or legal
representative.
10.7    Notice


For purposes of this Plan, notices, including Notice of Termination, and all
other communications provided for in this Plan shall be in writing and shall be
deemed to have been duly given when delivered or on the date stamped as received
by the U.S. Postal Service for delivery by certified or registered mail, postage
prepaid and addressed:
(a)    if to the Eligible Employee, to his or her latest address as reflected on
the records of EIX or his or her Employer, and


(b)    if to an Employer, to the attention of EIX's Corporate Secretary at the
address of EIX's principal executive offices; or to such other address as either
party may furnish to the other in writing for the delivery of notices to that
party, with specific reference to this Plan and the importance of the notice,
except that a notice of change of address shall be effective only upon receipt
by the other party.


10.8    Applicable Law


The Plan will be governed and construed in accordance with the laws of
California except where the laws of California are preempted by ERISA.

19

--------------------------------------------------------------------------------




10.9    WARN Act


Benefits payable under this Plan are intended to satisfy, where applicable, any
EIX or other Employer's obligations under the Federal Worker Adjustment and
Retraining Notification Act and any similar obligations that EIX or any other
Employer may have under any successor or other severance pay statute.
10.10    Statutes and Regulations


Any reference to a statute or regulation herein shall include any successor to
such statute or regulation.
IN WITNESS WHEREOF, EIX has caused its duly authorized officer to execute this
amended and restated Plan effective December 12, 2012.


EDISON INTERNATIONAL


/s/ Daryl D. David
________________________________________________    
Daryl D. David
Senior Vice President, Human Resources





20

--------------------------------------------------------------------------------






EXHIBIT A
SEVERANCE AGREEMENT
This Severance Agreement (this “Agreement”) is made as of the _____ day of
__________, 20___, by and between [name], an individual (the “Individual”), and
Edison International, a California corporation (the “Company”), it provides for
a termination date of [date-usually the day after the last day on payroll] (the
“Termination Date”), and it is a severance agreement that includes a release, a
confidentiality agreement, and an agreement not to solicit employees or
customers, and certain other terms and conditions.
RECITALS
A.    The Individual and the Company have reached agreement on the termination
of the Individual's employment by the Company and/or one or more of its current
or former subsidiaries or affiliates (collectively, the Company and its current
or former subsidiaries and affiliates are referred to herein as the “Company
Group”).
B.    The Individual and the Company further desire to resolve all pending and
potential actions and issues between the Individual and each member of the
Company Group without the further expenditure of time and expense of litigation
and, for that reason, have entered into this Agreement.
C.    The Company maintains the Edison International 2008 Executive Severance
Plan (the “Plan”). The Company's (and/or another member of the Company Group's)
obligation to pay or continue paying severance benefits to the Individual under
and in accordance with the terms of the Plan, which benefits are summarized and
attached to this Agreement as Exhibit A (the “Severance Benefits”), is subject
to the requirement that the Company timely receive this Agreement from the
Individual and that the Individual does not revoke or otherwise render this
Agreement unenforceable.
AGREEMENT
In consideration of the covenants undertaken and the releases contained in this
Agreement, and the Individual's right to receive the Severance Benefits, the
Individual and the Company agree as follows:
1.    Termination of Employment


The Individual and the Company agree that the Individual's employment by the
Company and/or one or more of the other members of the Company Group shall be,
and it hereby is, terminated. Accordingly, the Individual hereby resigns any and
all of his or her positions, offices, and/or directorships with each entity in
the Company Group and any employment agreement(s) between the Individual and one
or more members of the Company Group be, and they hereby are, terminated.






--------------------------------------------------------------------------------




2.    Severance Benefit


The Company and/or the appropriate member of the Company Group will pay to the
Individual the Severance Benefits in accordance with the terms of the Plan.
3.    Release by the Individual


Except for those obligations created by or arising out of this Agreement, the
Individual on behalf of himself or herself, his or her descendants, dependents,
heirs, executors, administrators, assigns, and successors, and each of them,
hereby covenants not to sue and fully releases and discharges the Company, its
parent (if any), the Company's subsidiaries and affiliates, past and present,
and each of them, as well as its and their trustees, directors, officers,
agents, attorneys, insurers, employees, stockholders, representatives, assigns,
and successors, past and present, and each of them, hereinafter together and
collectively referred to as “Releasees,” with respect to and from any and all
claims, wages, demands, rights, liens, agreements, contracts, covenants,
actions, suits, causes of action, obligations, debts, costs, expenses,
attorneys' fees, damages, judgments, orders and liabilities of whatever kind or
nature in law, equity or otherwise, whether now known or unknown, suspected or
unsuspected, and whether or not concealed or hidden, which he or she now owns or
holds or he or she has at any time heretofore owned or held or may in the future
hold as against said Releasees, arising out of or in any way connected with the
Individual's employment relationship with any member of the Company Group, or
the termination of his or her employment or any other transactions, occurrences,
acts or omissions or any loss, damage or injury whatever, known or unknown,
suspected or unsuspected, resulting from any act or omission by or on the part
of said Releasees, or any of them, committed or omitted prior to the date of
this Agreement including, without limiting the generality of the foregoing, any
claim under Section 1981 of the Civil Rights Act of 1866, Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Family and Medical Leave Act of 1993, the California Fair
Employment and Housing Act, the California Family Rights Act, the California
Labor Code, any other claim under any other federal, state or local law or
regulation, and any other claim for severance pay, bonus or incentive pay, sick
leave, holiday pay, vacation pay, life insurance, health or medical insurance or
any other fringe benefit, medical expenses, or disability (except vested
benefits that the Individual may be entitled to receive as outlined in Exhibit A
hereto, or vested benefits that the Individual may be entitled to receive, if
any, under and in accordance with the terms of the Southern California Edison
Company Retirement Plan or other qualified Company Group pension plan, Edison
401(k) Savings Plan, Medical Program, Dental Program, Vision Care Plan, Health
Care Reimbursement Account Program, Dependent Care Reimbursement Account
Program, and Employee Assistance Program). Exhibit A is incorporated herein by
this reference. Nothing in this Agreement should be construed to release claims
that cannot be released as a matter of law.
4.    Known and Unknown Claims


It is the intention of the Individual and the Company in executing this
instrument that the same shall be effective as a bar to each and every claim,
demand and cause of action hereinabove specified. In furtherance of this
intention, the Individual hereby expressly waives any and all rights and
benefits conferred upon him or her by the provisions of SECTION 1542 OF THE

2

--------------------------------------------------------------------------------




CALIFORNIA CIVIL CODE and expressly consents that this Agreement shall be given
full force and effect according to each and all of its express terms and
provisions, including those related to unknown and unsuspected claims, demands
and causes of action, if any, as well as those relating to any other claims,
demands and causes of action hereinabove specified. SECTION 1542 provides: “A
GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.” The Individual acknowledges that he or she may hereafter discover
claims or facts in addition to or different from those which he or she now knows
or believes to exist with respect to the subject matter of this Agreement and
which, if known or suspected at the time of executing this Agreement, may have
materially affected this settlement. Nevertheless, the Individual hereby waives
any right, claim or cause of action that might arise as a result of such
different or additional claims or facts. The Individual acknowledges that he or
she understands the significance and consequence of such release and such
specific waiver of SECTION 1542.
5.    Other Waiver by the Individual


The Individual expressly acknowledges and agrees that, by entering into this
Agreement, he or she is waiving any and all rights or claims that he or she may
have arising under the Age Discrimination in Employment Act of 1967, as amended,
which have arisen on or before the date of execution of this Agreement.
6.    Confidentiality


The Individual represents and covenants that he or she has not previously and
that he or she will not at any time, unless compelled by lawful process,
disclose or use for his or her own benefit or purposes or the benefit or
purposes of any other person, firm, partnership, joint venture, association,
corporation or other business organization, entity or enterprise other than the
Company, any trade secrets, or other confidential data or information relating
to customers, development programs, costs, marketing, trading, investment, sales
activities, promotion, credit and financial data, financing methods, or plans of
any member of the Company Group; provided that the foregoing shall not apply to
information which is generally known to the industry or the public other than as
a result of the Individual's breach of this covenant. The Individual agrees that
he or she will return to the Company immediately all memoranda, books, papers,
plans, information, letters and other data, and all copies thereof or therefrom,
in any way relating to the business of any entity within the Company Group,
except that he or she may retain personal notes, notebooks and diaries that do
not contain confidential information of the type described in the preceding
sentence. The Individual further agrees that he or she will not retain or use
for his or her account at any time any trade names, trademark or other
proprietary business designation used or owned in connection with the business
of any entity within the Company Group.
7.    No Solicitation


The Individual represents and covenants that he or she has not previously and
that during the period commencing on the date hereof and ending on the second
anniversary of the date hereof (the “Limitation Period”) he or she will not
influence or attempt to influence customers of

3

--------------------------------------------------------------------------------




any entity within the Company Group (as it may now or in the future be
composed), either directly or indirectly, to divert their business away from the
Company Group to any individual, partnership, firm, corporation or other entity
then in competition with the business of any entity within the Company Group.
The Individual represents and covenants that he or she has not previously and
that he or she will not at any time during the Limitation Period directly or
indirectly solicit any person who is then, or at any time within six months
prior thereto was, an employee of an entity within the Company Group who earned
annually $25,000 or more as an employee of such entity during the last six
months of his or her own employment to work for any business, individual,
partnership, firm, corporation, or other entity then in competition with the
business of any entity within the Company Group.
8.    Representations by the Individual


The Individual further expressly acknowledges, represents, and agrees that:
a.He or she was not otherwise entitled to the Severance Benefits (in the event
that the Individual is entitled to severance benefits under any federal or state
law, the Individual acknowledges, represents and agrees that he or she was not
otherwise entitled the level of Severance Benefits being offered and that such
benefits exceed the minimum required statutory level of benefits that he or she
may have otherwise been entitled to);


b.His or her right to receive the Severance Benefits is consideration for his or
her agreements herein and the Severance Benefits (to the extent that they exceed
any minimum required statutory level of benefits) would not be paid if he or she
did not execute and deliver this Agreement;


c.The restrictions on him or her which are set forth in Sections 6 and 7 are
reasonable;


d.He or she was orally advised by the Company and is hereby advised in writing
by this Agreement to consult with an attorney before signing this Agreement;


e.He or she was given a copy of this Agreement prior to the date of its
execution, and informed that he or she had up to forty-five (45) days within
which to consider the Agreement (in the event that there are any changes to this
Agreement, the Individual agrees that no changes, whether material or
immaterial, will restart the running of the forty-five (45) day period);


f.He or she was informed that he or she has seven (7) days following the date of
execution of the Agreement in which to revoke the Agreement; and
 
g.He or she has had the opportunity to consult with his or her advisors and
attorneys regarding this Agreement (including, without limitation, its terms,
conditions, and effects) and represents that he or she has so consulted with
such advisors and attorneys.





4

--------------------------------------------------------------------------------




9.
Confidentiality of the Agreement



The parties agree that the terms and conditions of this Agreement shall remain
confidential as between the parties and they shall not, except as required by
law, disclose them to any other person other than family members, and legal and
financial advisors. Without limiting the generality of the foregoing, the
parties will not respond to or in any way participate in or contribute to any
public discussion, notice or other publicity concerning, or in any way relating
to, execution of this Agreement or the events (including any negotiations) which
led to the termination of the Individual's employment. Without limiting the
generality of the foregoing, the Individual specifically agrees that he or she
shall not disclose information regarding this Agreement or the termination of
his or her employment to any current or former employee of any entity in the
Company Group (other than the Company's executive officers), except to the
extent required by law or authorized in writing by the Company's General
Counsel. The Individual hereby agrees that disclosure by him or her of any of
the terms and conditions of this Agreement in violation of the foregoing shall
constitute and be treated as a material breach of this Agreement.
10.    No Prior Assignment or Transfer


The Individual warrants and represents to the Company that he or she has not
heretofore assigned or transferred to any person not a party to this Agreement
any released matter or any part or portion thereof and he or she shall defend,
indemnify and hold harmless the Releasees from and against any claim (including
the payment of attorneys' fees and costs actually incurred whether or not
litigation is commenced) based on or in connection with or arising out of any
such assignment or transfer made, purported or claimed.
11.    No Further Employment Rights


The Individual and the Company acknowledge that any employment relationship
between the Individual and the Company Group terminated on the Termination Date,
and that they have no further employment or contractual relationship except as
may arise out of this Agreement and that the Individual waives any right or
claim to reinstatement as an employee of any member of the Company Group. In the
event any member of the Company Group receives inquiries about the Individual
from prospective employers, such member shall provide to such persons or
entities only the following information: confirmation of the Individual's
employment dates, position history, salary history, and that the Individual's
employment with the Company Group was mutually terminated.
12.    Taxes


The Individual agrees that he or she shall be exclusively liable for the payment
of all federal and state taxes which may be due as the result of the
consideration that he or she receives pursuant to this Agreement and the
Individual hereby represents that he or she shall make payments on such taxes at
the time and in the amount required of him or her. In addition, the Individual
hereby agrees fully to defend, indemnify and hold harmless Releasees and each of
them from payment of taxes or penalties that are required of them by any
government agency at any time as the result of payment of the consideration set
forth herein. The Individual further

5

--------------------------------------------------------------------------------




agrees to provide the Releasees and each of them with any tax information that
they or it may reasonably request.
13.    Beneficiaries and Successors


Each Releasee shall be deemed to be a beneficiary of the Individual's promises
and representations made herein. In the event of a merger, consolidation, or
transfer or sale of all or substantially all of the assets of the Company with
or to any other individual(s) or entity, this Agreement shall inure to the
benefit of such successor. In the event of a merger, transfer or sale of the
stock or assets of an entity in the Company Group that results in such entity
not continuing as a member of the Company Group, the Individual's promises and
representations made herein shall continue to inure to the benefit of such
entity as well as the Company.
14.    Entire Agreement


This instrument constitutes and contains the entire agreement and understanding
concerning the Individual's relationship with the Company Group, the termination
of the Individual's employment, and the other subject matters addressed herein
between the parties, and supersedes and replaces all prior negotiations and all
agreements proposed or otherwise, whether written or oral, concerning the
subject matters hereof. This is an integrated document.
Notwithstanding the foregoing paragraph, any obligations of the Individual
regarding confidentiality, trade secrets, inventions, no solicitation, or
similar matters under an existing agreement or policy to which the Individual is
a party or otherwise bound (“Additional Obligations”) shall continue in effect
and, to that end, such Additional Obligations are outside of the scope of the
foregoing paragraph. The provisions of this Agreement pertaining to
confidentiality, trade secrets, inventions, no solicitation, or similar matters
are in addition to (and not in lieu of) any such Additional Obligations.
15.    Revocability


The Individual may revoke this Agreement in its entirety during the seven
(7) days following execution of this Agreement by the Individual. Any revocation
of this Agreement must be in writing, clearly state that it is a revocation of
this Agreement, and be hand delivered to, or delivered in such a manner to
ensure receipt by, the General Counsel of the Company during the revocation
period. This Agreement will become effective, enforceable, and irrevocable upon
seven (7) days following its execution by the Individual, unless it is revoked
during the seven-day period.
16.    Severability


If any provision of this Agreement or the application thereof is held invalid,
the invalidity shall not affect other provisions or applications of this
Agreement which can be given effect without the invalid provisions or
applications and to this end the provisions of this Agreement are declared to be
severable.

6

--------------------------------------------------------------------------------




17.    Governing Law


This Agreement shall be deemed to have been executed and delivered within the
State of California, and the rights and obligations of the parties hereunder
shall be construed and enforced in accordance with, and governed by, the laws of
the State of California without regard to principles of conflict of laws.
18.    Mandatory Arbitration


Except for the injunctive relief provided for and contemplated by the following
paragraph, which is expressly hereby excluded from this paragraph, any dispute
or controversy between the Individual, on the one hand, and the Company (or any
other Releasee), on the other hand, in any way arising out of, related to, or
connected with this Agreement or the subject matter thereof, or arising out of
or related to any other dispute between the Individual and the Company or any
other member of the Company Group, now or in the future, shall be resolved
through final and binding arbitration in Los Angeles, California, in accordance
with the arbitration provisions contained in the Plan. It is further expressly
agreed that Company will or would suffer irreparable injury if the Individual
were to breach Section 6 or 7 of this Agreement and that, regardless of the
dispute resolution provisions set forth in the foregoing paragraph, the Company
would by reason of such breach or potential breach be entitled to injunctive
relief in a court of appropriate jurisdiction, and the Individual further
consents and stipulates to the entry of such injunctive relief in such a court
prohibiting the Individual from engaging in any act, conduct, or relationship in
violation of, or that would reasonably result in a violation of, this Agreement.
19.    Counterparts, Headings


This Agreement may be executed in counterparts, and each counterpart, when
executed, shall have the efficacy of a signed original. Photographic copies of
such signed counterparts may be used in lieu of the originals for any purpose.
The headings in this Agreement are only for convenience and ease of reference
and are not to be considered in construction or interpretation.
20.    Waiver, Amendment


Failure to insist upon strict compliance with any of the terms, covenants, or
conditions hereof shall not be deemed a waiver of such term, covenant, or
condition, nor shall any waiver or relinquishment of, or failure to insist upon
strict compliance with, any right or power hereunder at any one or more times be
deemed a waiver or relinquishment of such right or power at any other time or
times. No waiver shall be binding unless in writing and signed by the party
waiving the breach. No amendment of any term or provision of this Agreement
shall be binding unless in writing and signed by all parties to this Agreement.
21.    No Presumption


In entering this Agreement, the parties represent that they have had full
opportunity to consult with attorneys of their own choice, that the parties have
completely read and understood the terms of this Agreement and voluntarily
accepted such terms. If an ambiguity or question of

7

--------------------------------------------------------------------------------




intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties, and no presumption or burden of proof will arise
favoring or disfavoring any party because it or its representatives drafted any
of the provisions of this Agreement.
22.    Additional Acts


All parties agree to cooperate fully and to execute any and all supplementary
documents and to take all additional actions that may be necessary or
appropriate to give full force to the basic terms and intent of this Agreement
and which are not inconsistent with its terms.


[The remainder of this page has intentionally been left blank.]

8

--------------------------------------------------------------------------------




I have read the foregoing Agreement and I accept and agree to the provisions it
contains and hereby execute it voluntarily with full understanding of its
consequences.


EXECUTED on this ______ day of _________________ at         
______________________ (County and State where agreement is signed).
The Individual Signature: ____________________    
Print Name: _______________________________


EXECUTED on this ______ day of _________________ at         
        ______________________ (County and State where agreement is signed).
Edison International


By: _____________________________________    
Print Name: ______________________________    
Title:     _________________________________________
ENDORSEMENT
I __________________________ (the Individual named in the foregoing Agreement),
hereby acknowledge that I was given 45 days to consider the foregoing Agreement
and voluntarily chose to sign the Agreement prior to the expiration of the
45-day period.


EXECUTED this _____ day of __________, ____, at         
        ____________________ (County and State where endorsement is signed).


Signature: ____________________________
Print Name: ___________________________







9